Exhibit 10.23

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of March 10, 2011, is
entered into by KBSII TORREY RESERVE WEST, LLC, a Delaware limited liability
company (the “New Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent under that certain Amended and Restated and Consolidated
Loan Agreement, dated as of January 27, 2011 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among KBSII HARTMAN BUSINESS CENTER, LLC, a Delaware limited liability company,
KBSII PLANO BUSINESS PARK, LLC, a Delaware limited liability company, KBSII
HORIZON TECH CENTER, LLC, a Delaware limited liability company, KBSII 2500
REGENT BOULEVARD, LLC, a Delaware limited liability company, KBSII CRESCENT
VIII, LLC, a Delaware limited liability company, KBSII NATIONAL CITY TOWER, LLC,
a Delaware limited liability company, KBSII GRANITE TOWER, LLC, a Delaware
limited liability company, KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware
limited liability company, KBSII I-81 INDUSTRIAL PORTFOLIO TRUST, a Delaware
statutory trust, and KBSII TWO WESTLAKE PARK, LLC, a Delaware limited liability
company (the “Borrowers”, each, a “Borrower”), the Lenders from time to time
party thereto and the Administrative Agent. All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Loan
Agreement.

New Borrower and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

Section 1.         Assumption and Joinder.

(a)         The New Borrower hereby expressly assumes, and hereby agrees to
perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, appointments, duties and liabilities
of a “Borrower” under the Loan Agreement and all of the other Loan Documents
applicable to it as a Borrower under the Loan Agreement. By virtue of the
foregoing, the New Borrower hereby accepts and assumes any liability of a
Borrower related to each representation, warranty, covenant or obligation made
by a Borrower in the Loan Agreement, and hereby expressly affirms, as of the
date hereof, each of such representations, warranties, covenants and
obligations.

(b)         All references to the term “Borrower” in the Loan Agreement or in
any document or instrument executed and delivered or furnished, or to be
executed and delivered or furnished, in connection therewith shall be deemed to
be a reference to, and shall include, the New Borrower.

Section 2.         Representations and Warranties.  The New Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a)         The New Borrower has the requisite limited liability company power
and authority to enter into this Agreement and to perform its obligations
hereunder and under the Loan Agreement and any other Loan Document to which it
is a party. The execution, delivery and performance of this Agreement by the New
Borrower and the performance of its obligations under this Agreement, the Loan
Agreement, and any other Loan Document have been duly authorized by the sole
member of the New Borrower and no other limited liability company proceedings on
the part of the New Borrower are necessary to authorize the execution, delivery
or performance of this Agreement, the transactions contemplated hereby or the
performance of its obligations under this Agreement, the Loan Agreement or any
other Loan Document. This Agreement has been duly executed and delivered by the
New Borrower. This Agreement, the Loan Agreement and each Loan Document
constitutes the legal, valid and binding obligation of the New Borrower
enforceable against it in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.

 

Page 1



--------------------------------------------------------------------------------

(b)         The representations and warranties set forth in the Loan Agreement
are true and correct in all material respects on and as of the date hereof as
such representations and warranties apply to the New Borrower (except to the
extent that any such representations and warranties expressly relate to an
earlier date) with the same force and effect as if made on the date hereof.

Section 3.         Security Document.  New Borrower is, simultaneously with the
execution of this Agreement, executing and delivering (i) a Security Document
which encumbers certain real property owned by New Borrower and (ii) such other
documents and instruments as requested by the Administrative Agent in accordance
with the Loan Agreement. New Borrower acknowledges and agrees that from and
after the date of this Agreement, such real property referred to in item (i) of
the immediately preceding sentence shall be a Property under the Loan Agreement.

Section 4.         Further Assurances.  At any time and from time to time, upon
the Administrative Agent’s request and at the sole expense of the New Borrower,
the New Borrower will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Agreement.

Section 5.         Binding Effect.  This Agreement shall be binding upon the New
Borrower and shall inure to the benefit of the Administrative Agent and the
other Lenders and their respective successors and assigns.

Section 6.         Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

Section 7.         Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of California,
except to the extent preempted by federal laws.

Section 8.         JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY THEN
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

Section 9.         Limitations on Personal Liability.  The limitations on
personal liability of the shareholders, partners and members of the Borrowers
contained in Section 13.27 of the Loan Agreement shall apply to this.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New Borrower has caused this Agreement to be duly executed
by its respective authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

“New Borrower”

KBSII TORREY RESERVE WEST, LLC,

a Delaware limited liability company

 

By:          KBSII REIT ACQUISITION X, LLC,          a Delaware limited
liability company,


      its sole member

         By:          KBS REIT PROPERTIES II, LLC,             a Delaware
limited liability company,


      its sole member

            By:          KBS LIMITED PARTNERSHIP II,                a Delaware
limited partnership,


      its sole member

               By:          KBS REAL ESTATE INVESTMENT TRUST II, INC.,         
         a Maryland corporation,


      general partner

                  By:          /s/ Charles J. Schreiber, Jr.               

      Charles J. Schreiber, Jr.

      Chief Executive Officer

“Administrative Agent”

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:    /s/ Bryan Stevens

Name: Bryan Stevens

Its: Senior Vice President

 

Page 3